DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed September 27, 2019; the Information Disclosure Statement (IDS) filed September 27, 2019; and the Response to Restriction Requirement filed January 5, 2021.

Claims 1-24 are pending in the application.  Claims 15-24 are withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on September 27, 2019.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on January 5, 2021 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 9, claim 9 recites the limitation “an additional structure located on the pixel-defining film to have a closed loop shape.” It is unclear if it is the additional structure or the pixel-defining film that has the closed loop shape.  In the interest of compact prosecution, the limitation has been interpreted as “an additional structure having a closed loop shape on the pixel-defining film.  However, clarification and/or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Published Patent Application No. 20190165063 A1 to Lee et al. (referred to hereafter as “Lee”).

Regarding claim 1, Lee teaches an organic light-emitting display apparatus {Figures 4 and 5C, for example} comprising: a substrate {SUB1}; a pixel electrode {ANO} disposed on the substrate; a pixel-defining film {BN/BR} covering an end portion of the pixel electrode; an intermediate layer {OL} disposed on the pixel electrode and comprising an emission layer; a counter electrode {CAT} disposed on the intermediate layer; a passivation layer {PAS2} disposed on the counter electrode and comprising a cover portion {the portion of PAS2 directly over CAT} covering a top surface of the counter electrode and a protrusion {the farthest left portion (protruding corner region) of PAS2} extending from an end portion of the cover portion away from the substrate {the end of the portion of PAS2 directly over CAT is away from the substrate and the corner portion of PAS2 protrudes therefrom}; and an encapsulation member {FL} covering the passivation layer. Regarding claim 2 (that depends from claim 1), an area of the Lee cover portion {the portion of PAS2 directly over CAT} of the passivation layer {PAS2} is greater than an area of the counter electrode {CAT}. Regarding claim 3 (that depends from claim 1), the Lee protrusion {the farthest left portion (protruding corner region) of PAS2} of the passivation layer has a closed loop shape surrounding the counter electrode {CAT}. Regarding claim 4 (that depends from claim 1), the Lee protrusion {the farthest left portion (protruding corner region) of PAS2} of the passivation layer {PAS2} has a width decreasing away from the substrate {SUB1}. Regarding claim 5 (that depends from claim 1), Lee teaches a reflectance of the pixel electrode {“reflective anode” (paragraph [0047])} is higher than a reflectance of the counter electrode {“transparent” (paragraph [0056])}. Regarding claim 6 (that depends from claim 5), Lee teaches a reflectance of the pixel electrode {“reflective anode” (paragraph [0047])} is higher than a reflectance of the passivation layer {SiO, SiN; paragraph [0059]}. Regarding claim 9 (that depends from claim 1), Lee teaches an additional structure {TE} located on the pixel-defining film {BN} to have a closed loop shape. Regarding claim 10 (that depends from claim 1), Lee Figure 4 shows the intermediate layer {OL} has an island pattern. Regarding claim 11 (that depends from claim 1), Lee Figure 4 shows the counter electrode {CAT} has an island pattern. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12-14 are rejected under 35 U.S.C. 103 as unpatentable over Lee.

Regarding claim 12 (that depends from claim 1), Lee does not appear to teaches the encapsulation member comprises at least one material {FL} and at least one inorganic layer comprising an inorganic material {TE and EVL; paragraph [0071]}.  Although Lee does not appear to teaches the encapsulation member {FL} comprises at least one organic layer comprising an organic material, polymeric materials are typically used for encapsulation and filler layers and it would have been obvious to one of ordinary skill in the art to use such a typical polymeric material for the Lee layer FL.Regarding claim 13 (that depends from claim 12), with the use of an organic material for the layer FL, the at least one organic layer would directly contacts the passivation layer, and the at least one inorganic layer {EVL} would be disposed on the at least one organic layer. Regarding claim 14 (that depends from claim 12), Lee teaches the at least one inorganic layer {TE and EVL} comprises a first inorganic layer {TE} directly contacting the passivation layer and a second inorganic layer {EVL} disposed on the at least one organic layer. 
Allowable Subject Matter

Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Lee does not show the claimed OLED where the end portion of the cover portion directly contacts a top surface of the pixel-defining film and where a bottom surface of the protrusion directly contacts the top surface of the pixel-defining film. 
Conclusion
The additional cited reference, U.S. Published Patent Application No. 20200161394 A1 appears to be relevant to the present disclosure as it shows a protrusion PP in a protective layer PVL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826